                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

Monique Fluellen,                 )           C.A. No.: 3:19-cv-00361-JMC
                                  )
              Plaintiff,          )
                                  )
      vs.                         )                  ORDER
                                  )
Bank of America Corporation Short )
Term Disability Plan,             )
                                  )
              Defendant.          )


       THIS MATTER COMES BEFORE THE COURT by way of the parties’ request to

extend the deadline within which they must mediate the case to September 11, 2019. The

parties’ current mediation deadline is July 11, 2019. The parties have advised the court that they

would like to explore settlement at or before mediation before preparing a joint stipulation.

Accordingly, the parties have asked for the deadline to mediate be moved to September 11, 2019

and to file memoranda and a joint stipulation in the matter sub judice to October 11, 2019. For

good cause shown, the court does believe that an extension of time within which to mediate, file

memoranda and file a joint stipulation pursuant to the court’s specialized case management order

is warranted. Therefore, the court hereby extends the deadline by which the parties must mediate

to September 11, 2019 and to file memoranda and a joint stipulation in the matter sub judice to

October 11, 2019.

       WHEREFORE, it is ORDERED, ADJUDGED AND DECREED that the parties’

deadline by which they are ordered to mediate by September 11, 2019 and to file memoranda

and to file a joint stipulation pursuant to the court’s specialized case management order in the




                                           Page 1 of 2
matter sub judice is hereby extended until October 11, 2019. In all other regards, the parties

shall comply with the specialized case management order.

       AND, IT IS SO ORDERED.

                                             s/J. Michelle Childs
                                             J. Michelle Childs
                                             United States District Judge
Date: July 3, 2019




                                           Page 2 of 2
